    Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 1 of 30



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS




SECURITIES AND EXCHANGE                   Civil Action No. 17-cv-11633
COMMISSION,

               Plaintiff,
    v.

NAVELLIER & ASSOCIATES, INC., and
LOUIS NAVELLIER,

               Defendants.




      DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION FOR
RECONSIDERATION OF THE COURT’S FEBRUARY 13, 2020 ORDER GRANTING
           PARTIAL SUMMARY JUDGMENT TO PLAINTIFF
        Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 2 of 30



                                        INTRODUCTION

        Defendants request that the Court reconsider and vacate its February 13, 2020 Order

because:

1. It was manifest error for the Court to determine that the two subject statements were “false”

   when the SEC presented no proof that the statements were, in fact, “false.” Harley-Davidson

   Credit Corp v Galvin 807 F3d 407, 411 (1st Cir. 2015); ZPR Investment Management v SEC

   861 F3d 1239, 1247 (11th Cir. 2017) In fact, the two statements were true. (DKT#236-7, pp.

   170 through 179: 7-11; DKT#236-7, p. 203 of 465; DKT#224-1, pp. 190-191 and 201 and

   202 of 309)

2. It was manifest error, on a partial summary judgment motion, for the Court to resolve the

   disputed evidence as to knowledge, intent, materiality and the SEC’s bad faith purpose for

   selectively enforcing against Defendants. SEC v EagleEye Asset Mgmt 975 F. Supp 2d 151,

   158-159 (D Mass. 2013)

                                          ARGUMENT

   I.      THE PARTIAL SUMMARY JUDGMENT ORDER SHOULD BE
           RECONSIDERED AND VACATED BECAUSE OF MANIFEST ERROR AND
           MANIFEST INJUSTICE

        While reconsideration is generally not favored, it is appropriate where, as here, there has

been a manifest error of the law or fact or where the Order results in manifest injustice. National

Metal Finishing Co v Barclays American Commercial Inc. 899 F2d 119, 123 (1st Cir. 1990); Ruiz

Rivera v Pfizer Pharmaceuticals, LLC 521 F3d 76, 81-82 (1st Cir. 2008)

        In the present case, the Court should reconsider and vacate or amend its partial summary

judgment Order because it was a manifest error of law and fact for the Court to determine that

                                                 1
          Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 3 of 30



the two subject statements were “false” when there was no evidence presented by the SEC to

prove the two subject statements were, in fact, “false.”

    A. No Proof Defendants’ Statements Were “False”

         In order for the SEC to obtain summary judgment as to Counts One and Two for

violations of §206(1) and §206(2), it had to prove, with undisputed evidence, that the two

allegedly “false” statements - ‘live traded’ and ‘not back tested’- were actually false. ZPR

Investment Management v SEC 861 F3d 1239, 1247 (11th Cir. 2017) [[T]o establish a violation

[of §206(1) and §206(2)] each of these sections requires the SEC to show the investment adviser

made a material misrepresentation]

         The SEC failed to present evidence to prove that either statement was “false.” While the

SEC made conclusory assertions that the statements were “false”, it presented no evidence in its

moving papers (DKT# 221) or in its 83 statements of undisputed fact (DKT#222) or in its

exhibits in support of partial summary judgment (DKT# 221-1 through 221-71) or in its

supplemental exhibits (DKT 231-1 through 232-11) or in its reply memorandum (DKT# 241) or

in its Supplemental Appendix (DKT#242-1) or in its reply to Defendants’ responses to Plaintiff’s

Statement of Facts (DKT# 242)1 to prove that the Morton strategy, which underlay the F-

Squared and Vireo AlphaSector strategies, was not “live traded since April 1, 2001” or that the

Morton live traded strategy was “back tested.” The SEC, as Plaintiff, must do more than simply




1
  During oral argument, in response to Defendants’ repeated argument, that the SEC had failed to prove the
statements were “false”, counsel for the SEC stated that the SEC’s settlement with F-Squared (DKT#222-4) was
evidence that the statements were false. That is incorrect. The document is a negotiated settlement, to which
Defendants were not party, which is not proof that the negotiated statements therein are true or can be used as
evidence that the statements therein are true. In fact, the settlement at page 2, note 1 specifically provides that
“[[T]he findings herein are made pursuant to Respondents’ [F-Squared’s] offer and are not binding on any other
person or entity in this or any other proceeding.” (DKT#222-4, p. 2 of 112)



                                                           2
         Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 4 of 30



assert that a statement is false. It must demonstrate with specificity why that is so. Rombach v

Chang 355 F3d 164, 174 (2nd Cir. 2004)


        Not only did the SEC fail to carry its burden to show the statements were “false,” but

Defendants presented evidence from Jay Morton and Howard Present and NASDAQ OMX that

the “live traded since 2001” and “not back tested” statements were true. (DKT#224-1, pp. 190

and 191 of 309; DKT#236-7, pp. 170-179:7-11; DKT#236-7, pp. 199 through 203 of 465;

DKT#224-1, pp. 190-191 of 309 and pp. 199 through 202 of 309) Defendants presented evidence

from an independent, globally renowned performance calculation firm, NASDAQ OMX, that reasonably

confirmed to Defendants that F-Squared’s AlphaSector index was based on an actual strategy of a wealth

manager (Morton) that had applied its strategy to manage its client’s assets since April 1, 2001:


                        NASDAQ calculated the historical data… This data was
                        indicated to represent live historical investment
                        decisions…

                                                    …

                        NASDAQ… distributed to the industry’s market data
                        vendors a… historical track record as calculated by our
                        firm. The historical track record went back to the
                        inception date of April 1, 2001

                                                         (DKT 224-1 p. 201 of 309)

                                                    …

                        This engine has been developed over a period of time
                        dating back to 2001, and has had Private Wealth Client
                        assets managed based on its output over that entire time
                        period.

                                                         (DKT 224-1, p. 202 of 309)




                                                     3
           Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 5 of 30




        In addition, Defendants presented further evidence that the AlphaSector Index (which the Vireo

AlphaSector Premium strategy tracked) was based on a strategy (Morton’s strategy) that was live traded

since 2001:


                        Q… When did Morton Financial start applying the sector
                        rotation strategy to ETFs?

                        A… I was informed by him April of 2001.

                                                    (DKT#236-7, p. 179 or 465)

                        I spoke with Jay… He said… he used the 60 week
                        moving average… I can pull up the historic information…

                                                   …

                        Attached [historic spreadsheet starting in 2001]

                                       (DKT#236-7, pp. 199 through 203 of 465)



        The law is clear that a materially true statement is not actionable under the securities laws

as a device or scheme to defraud. In re Lululemon Securities Litigation 14 F Supp 3d 553, 571

(S.D.N.Y. 2014) [“Neither immaterial false statements, nor material true statements are

actionable” (citing Basic Inc. v Levinson 485 U.S. 224, 238 (1998)]


        Despite the SEC’s failure to prove that the statements were false, the Court impermissibly

stated _____ times in its memorandum that the NAI statements were “false.” The Court did not

cite to a single piece of evidence to support its conclusory determination that the statements were

“false.”

 B. The Court Misapprehended What Was Actually Stated In NAI’s Marketing Materials

                                                    4
        Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 6 of 30



       Not only did the SEC fail to prove the statements were “false”, this Court, in determining

the “statements” were “false”, misapprehended what NAI’s marketing materials actually stated.

       Thus, this Court states:

                      The SEC alleges that materials used by NAI to
                      market Vireo AlphaSector products falsely indicated
                      the track record of the Vireo AlphaSector strategy
                      was based on live trading since 2001. (Emphasis
                      added)
                                                    (DKT# 252, pp. 4 and 5)
                                               ….

                      NAI marketing materials… included the claims that
                      “live assets began tracking the [Vireo AlphaSector]
                      strategies beginning in 2001, [and] the returns were
                      “not back tested.” (Emphasis and Bracketing added)
                                                          (DKT# 252, p. 5)
                                               ….


                      The SEC argues that the evidence shows that
                      Defendants marketed to potential and current clients
                      that the Vireo AlphaSector strategy has been live
                      traded since 2001 … (Emphasis added)

                                                          (DKT#252, p. 14)



       NAI’s “marketing” materials did not state that the “Vireo AlphaSector strategy has been

live traded since 2001.” NAI’s “marketing” materials also did not state that the Vireo

AlphaSector strategy “track record” was based on live trading since 2001. As can be seen even

from the SEC Exhibits 25 through 33 (DKT# 222-27 through 222-35) (cited by the Court), what

NAI’s marketing materials actually and correctly stated was:




                                                5
          Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 7 of 30



                           Navellier Vireo AlphaSector Allocator Premium is a
                           new strategy that attempts to track an index known
                           as the AlphaSector Allocator Premium Index…

                                                         …

                           The “US equity sleeve” referenced in the materials
                           refers to the AlphaSector Premium Index, with the
                           strategy that the AlphaSector premium Index is
                           based on having an inception date of April 1, 2001.
                           The process of converting the active strategy to an
                           index implies that the returns presented, while not
                           back tested, reflect theoretical performance an
                           investor would have obtained had it invested in the
                           manner shown and does not represent returns that an
                           investor may have actually attained, as an investor
                           cannot invest directly into an index. (Emphasis
                           added)

                                                         (DKT 222-32, page 6 of 9)



         Thus, NAI correctly states in its “marketing” that its new strategy- the Vireo AlphaSector

Premium strategy- is a strategy that attempts to track [F-Squared’s] AlphaSector Premium Index

and that the references to the [live traded] equity sleeve of the AlphaSector Premium Index are

references to the strategy the Index is based on and that that underlying, live traded strategy had

an inception date of April 1, 2001. Because the underlying strategy was live traded since 2001, it

was not back tested. This was confirmed by NASDAQ OMX.

                                    (DKT#222-28, pp. 4 of 8 and DKT#222-32, p. 6 of 9)

         Since proof of a false statement is required to establish a violation of §206(1) and of

§206(2) and since the SEC did not prove the statements2 were false, it was manifest error for the


2
  The SEC was clear that its partial summary judgment motion was limited to two allegedly “false” statements by
Defendants “not back tested” back to 2001… The Commission does not seek summary judgment on Defendants’
statements about the index” (DKT# 241, pp. 2 and 3) Contrary to the SEC’s misleading argument (apparently
adopted by the Court), the issue is not whether Defendants’ marketing materials contained these statements, but
instead, whether those statements were “false.” The SEC has not proved they were false (they were/are true).
Therefore, it was manifest error for this Court to determine that these statements were false. (DKT#241, pp. 2 and 3)

                                                          6
         Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 8 of 30



Court to grant partial summary judgment as to Count One and Count Two. The Court should

vacate its Feb 13, 2020 Order.

         The SEC next misleadingly asserts that NAI’s marketing materials (SEC Exhibits 25, 26,

27) state that there was a “live track record for the US equity sleeve- stress tested across two bear

markets.” But, as shown above, what the NAI marketing material actually stated was that the

“US equity sleeves” referenced in the materials refer to the US equity sleeve of the AlphaSector

Premium Index which is based on the live traded Morton strategy which was live traded across

two bear markets. Therefore, the Index’s hypothetical performance which is based on that live

strategy was stress tested across two bear markets.

                               (SEC Exhibit 25; DKT#222-27, pp. 3 of 15 and p. 7 of 15)

         Thus, the (Morton) strategy that the AlphaSector Index was based on was stress tested

across two bear markets. Crucially, the SEC produced no evidence that the Morton strategy (on

which the Equity Sleeve of the AlphaSector index was based) was not live traded since 2001 or

stress tested across two bear markets. Thus, the SEC failed to prove the statement was false. In

fact, the evidence showed the statement was true. (DKT# 224-1, pp. 201 and 202; DKT#236-7,

pp. 170-179 of 465 and p. 204)

         The SEC’s failure to carry its burden to prove the statements were “false” was, by itself,

enough to require that the Court deny its summary judgment motion. The Court should vacate its

Order.

   C. It Was Not A Violation Of §206(1) Or §206(2) For The Defendants To Make True
        Statements Even If Arguendo They Did Not Have Support For The Statements


         The Court also manifestly erred, factually and legally, in holding that Defendants violated

§206(1) and §206(2) by making the statements about the Vireo strategies being “live tested (sic)



                                                  7
        Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 9 of 30



since 2001 even though Defendants did not have the data to support this statement.” (DKT#252,

pp. 15 and 16) That is not the law and is not a correct statement of fact.

1. The Law

       It is not a securities law violation for an investment adviser to make a true statement,

whether the adviser has support for the statement or not. In re Lululemon, supra 14 F Supp 3d at

571. A true statement does not become false, even if arguendo, the adviser does not have support

for the statement. To establish a §206(1) or §206(2) violation, the SEC must prove that each

Defendant made a false statement (not that each made a true statement). ZPR Investment

Management v SEC 861 F3d 1239 (11th Cir. 2017) The Court cites no law or case holding that

making a true statement, even without “support” for the statement is a material misstatement in

violation of §206(1) or §206(2). Since the statements were true, it didn’t matter if Defendants

had support for the true statements. Therefore, it was a manifest error of law for the Court to hold

that making the [true] statement even, arguendo, without support was a violation.

2. The Facts

       The Court was also misled by the SEC to hold that “Defendants did not have the data to

support the statement.” (DKT#252, pp. 15 and 16) Defendants did have the “data” to support the

statement. Defendants presented evidence from an independent, globally renowned performance

calculation firm, NASDAQ OMX, that reasonably confirmed to Defendants that F-Squared’s

AlphaSector Index was based on an actual strategy of a wealth manager (Morton) that had

applied its strategy to manage its clients’ assets since April 1, 2001:

                       NASDAQ calculated the historical data… This data
                       was indicated to represent live historical investment
                       decisions…
                                               (DKT# 224-1, p. 201 of 309)
                                                  8
       Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 10 of 30




                      This engine has been developed over a period of time
                      dating back to 2001, and has had Private Wealth
                      Client assets managed based on its output that entire
                      time period.
                                               (DKT 224-1, p. 202 of 309)




       The Court argues that NASDAQ didn’t confirm that the statements about live traded and

not back tested were true, so Defendants must have known they had no support for the

statements. That non-sequitur makes no sense. Investment advisers are not required to investigate

the Dow Jones regarding the basis or validity of its performance reporting. Because of its

reputation, advisers can rely on proven industry leaders. It was more than reasonable for

Defendants to rely on the representations of NASDAQ OMX. Whether NASDAQ OMX did

independent testing or not doesn’t affect the issue of whether NAI or Mr. Navellier knew the

statements were true. NASDAQ OMX is a large, well respected performance calculator relied on

in the industry for its accuracy. It was more than reasonable for Defendants to rely on the

NASDAQ OMX letter. At the least, it is a jury question as to whether Defendants’ reasonably

relying on the industry leader, NASDAQ OMX letter is somehow proof that they knew the

statements were “false.” The notion that Defendants had to inquire if NASDAQ, who calculated

the historical index performance going back to 2001, did research to confirm its written

representations, is not the law. That is simply an argument that the SEC would try to make to a

jury to attempt to show that it was not reasonable for NAI or Navellier to rely on the NASDAQ

letter. Relying on NASDAQ when Defendants (and the rest of the industry) believe is credible, is

certainly not proof that Defendants knew the “based on live traded” and “not back tested”

statements were false. A reasonable jury could easily believe Defendants’ evidence and decide


                                                 9
        Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 11 of 30



that the NASDAQ letter was from a highly reliable, trusted source and that it was not even

negligent, let alone “extremely reckless”, for NAI and Navellier to believe NASDAQ was being

truthful.

        Defendants also had written support for the subject statements from the written

representations from F-Squared’s Chief Investment Officer indicating that the F-Squared

AlphaSector strategy was based on an index calculated by NASDAQ OMX which index, in turn,

was based on a wealth manager’s strategy live traded since 2001. (DKT#224-1, pp. 190 and 191

of 309) Defendants also had the NASDAQ OMX (calculated) spreadsheets of the Index

hypothetical trades to support the Index performance back to 2001.

                                                     (DKT#224-2, pp. 2-290 of 290)

        While the SEC or this Court may not personally believe that this “data” was “sufficient”

to support the statements (no supporting data was necessary to support the true statements), it

was still impermissible for the Court to decide this (knowledge/negligence) issue. And it was

clearly error for the Court to decide that relying on the NASDAQ OMX letter was “highly

reckless.” It was for the jury to decide whether it was reasonable for Defendants to rely on this

“data”. And it is certainly the jury’s duty to decide if relying on this information was “extremely

reckless” SEC v Present 2018 WL 1701972 (D. Mass. 2017)

[With respect to any counts that require a showing of scienter, viewing the record in the light

most favorable to Defendant, a reasonable trier of fact could find Morton told Defendant and

Defendant believed him that a version of the model had been used to manage live assets since

April 2001… A jury could conclude Defendant had no intent to deceive.]




                                                10
        Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 12 of 30



III.    IT WAS MANIFEST ERROR FOR THE COURT TO RESOLVE DISPUTED
        ISSUES OF FACT AS TO DEFENDANTS’ “KNOWLEDGE” AND “INTENT”,
        I.E., SCIENTER

        As shown above, the SEC had the burden to, but did not, prove NAI’s statements were

false. ZPR Investment Management supra 861 F3d at 1247. Therefore, its partial summary

judgment motion should have been denied outright at that point without the need to even

consider the scienter requirements of knowledge and intent and materiality. Harley-Davidson

Credit Corp v Galvin 807 F3d 407, 411 (1st Cir. 2015) The Court did, however, decide each of

those disputed issues. But it was manifest error for the Court to decide these disputed material

issues of fact. Noonan v Staples Inc. 556 F 3d 20, 25 (1st Cir. 2009); Burns v Johnson 829 F3d 1,

8 (1st Cir. 2017) [“At summary judgment, the judge’s function is not himself [or herself] to

weigh the evidence and determine the truth of the matter, but to determine whether there is a

genuine issue for trial.”]

        A. No Knowledge Of Falsity

        The Court impermissibly weighed and credited the mischaracterized “evidence”

presented by the SEC and indulged in inferences in favor of the SEC while disregarding

Defendants’ disputing evidence and the reasonable inferences therefrom. Defendants presented

evidence that Mr. Navellier did not know the statements were not true. His emails show that

when he railed against F-Squared and AlphaSector as a “fraud”, he was just making up lies

because he was jealous of Howard Present’s success and was furious that NAI’s sales people

were obsessed with selling F-Squared based Vireo strategies instead of NAI’s historic 30-year,

core strategies that Mr. Navellier had personally created and managed.

                        (DKT#222-4, pp. 543-544 of 583; DKT#222-4, pp. 538-539 of 583)


                                                11
       Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 13 of 30




       Thus, the Court quotes, as proof Defendants knew the statements were false and

had nothing to confirm the statements, only portions of Mr. Navellier’s emails to NAI sales

personnel ostensibly criticizing the F-Squared AlphaSector strategy:

“there were no confirms [from F-Squared] to support its performance [I [Mr. Navellier] had

[supposedly] been told], only “spreadsheets” (D 222-46, p. 3 of 11); and

“we have to cover our ass somehow” (D222-46); and

“F-Squared is merely a model, so don’t talk about F Squared being based on real money since

2001”. (D 222-47) but “not stopping Vireo sales” (D 222-47) and

“Vireo was a good idea but smells like FRAUD” (D222-48) and

“the catalyst for the “surrender” [sale of Vireo goodwill to F-Squared] is that F-Squared refuses

to stop circulating fake 10+ year AlphaDEX indices before the ETF’s actually commenced on

May 10, 2007”; and

“NAI was tipped off to F-Squared’s fraud by an ex-SEC enforcement officer” (D222-64)

       But, impermissibly, the Court does not consider the context of the emails or the context

in which they were written. Nor does the Court refer to or credit Defendants’ evidence disputing

any Defendant knowledge of falsity.

       First, Defendants, including Mr. Navellier, can’t have known the two statements were

false because they weren’t. Defendants, including Mr. Navellier, were given no evidence to

prove the live traded, not back tested statements were untrue. Nothing in Mr. Navellier’s rants

mentions any actual basis to support his rants. The lack of “confirms” for the hypothetical trades

                                                12
        Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 14 of 30



for a model strategy that doesn’t make any actual trades is not proof that the strategy underlying

the Index was not live traded. In fact, the undisputed fact that the statements were true is

evidence that Defendants couldn’t have known they were making these allegedly “false”

statements. In re Lululemon 14 F Supp 3d 553, 571 (S.D.N.Y. 2014)

       Second, each of Mr. Navellier’s emails must be viewed in whole and in context. Thus, a

look at his complete August 6, 2011 series of email rants shows that the purpose of his railing

against NAI’s salespeople and making up false criticisms was part of his anger at them for not

selling NAI’s historic core products. Mr. Navellier’s “I was told there were no confirms… I was

shocked” statement was false and was refuted as a lie by Mr. Knapp (DKT#222-46, p. 3 of 11),

who referred Mr. Navellier to the October 5, 2009 Executive Summary, where he had told Mr.

Navellier that there were no confirms but that there was other evidence to support the “live

traded statements”.

       Mr. Navellier’s anger and jealousy of Howard Present is shown in those emails where he

tells Mr. Knapp (NAI’s longtime general counsel) “you are way out of your league and now I

pity you.” (DKT#222-46, p. 3 0f 11) and “our relationship is over.” “I will never do another

meeting with you and will not support any of your products [Vireo strategies]”. I do not trust

you.” (Id) And he emails John Ranft (NAI’s marketing director) in the same email where he

again lies and says “I was told we had all the trade confirms. … The irony is that I can show all

kinds of incredible performance from StockGrader [Mr. Navellier’s newsletter product] … but

Navellier’s compliance continues to try to systematically destroy Shawn and Michael G [NAI’s

analysts that manage NAI core strategies]… Steve O told me he cannot sell Large Growth

[another NAI core product] [despite] the “fact it is in the top 5% in the past 10 years and 11% in

the past year.” “I will never run with Steve… I told him we are in the best earnings environment

                                                 13
       Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 15 of 30



since 1950 in on[e] of the greatest bull markets in history”… “I [do not] want to run with

weenies and depressed people.” I think the bottom line is if we cannot sell our traditional growth

portfolios, perhaps we can have AAM sell them… while our salespeople concentrate on Vireo,

since that is all they are selling anyway”. “We should cut off all those that do not sell our growth

portfolios.” (DKT 222-46, p. 4 of 11)

       Thus, it is clear that he is making these criticisms and unfounded accusations, not because

they are real, or because he knows them to be true, but to scare and coerce NAI’s salespeople to

quit selling Vireo and focus on NAI core products or they might get cut off.

       On May 21, 2011 Mr. Navellier emailed John Ranft and carried on his theme:

“Touchstone questioned me for 40 minutes why we’re selling index strategies and are so

bearish.” I repeatedly told them I have nothing to do with Vire[o]” that it is not my portfolio…”

“selling a defensive index strategy [Vireo AlphaSector] and an upbeat growth strategy [NAI core

strategies] does not mix well…” (DKT 222-47, p. 4 of 6) Mr. Ranft refuted Mr. Navellier and

told him no one has ever said that Large Cap [NAI’s core product] is “broke” or needs to be

“fixed”… (DKT 222-47, p. 2 of 6) and disputed Mr. Navellier’s accusations, i.e.: “the Vireo

portfolios are not “index portfolios” and “there is NO fraud behind these portfolios… F Squared

has now proven itself to be an excellent partner… Howard Present is not you and he conducts

himself in a completely different manner.” Louie you have got to stop being such a divisive force

within the firm.” (DKT 222-47, p. 3 of 6)

       Mr. Navellier kept up his attack on Mr. Present in an August 11, 2011 email to Mr. Ranft

by writing “the Sector report raises the ongoing Vireo questions” to which Ranft responded

“what ongoing questions?... Howard’s write-up on Vireo’s recent activity and non-activity does a

pretty good job explaining why it has acted and reacted the way it has. (DKT 222-48, p. 2 of 3);

                                                 14
       Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 16 of 30



to which Mr. Navellier responds “when Howard [Present] answered the broker question about

“garbage in, garbage out” he got an F in knowledge of basic statistics… and that F2 has

absolutely no idea whatsoever what they are doing.” (DKT 222-48, p. 1 of 3)

       Mr. Navellier continued his hatred for Howard Present and F2 by fabricating: “if Howard

was out there taking bullets, it would not be a problem. However by Flynn [an F-Squared

marketer] bragging he has a kid from sleeping around does not imply professionalism on F2’s

part”… “our sales rep bragging about their buddy who was a high school coach getting underage

girls to provide oral sex to brokers… does not imply professionalism.” (DKT 222-49)

       Mr. Navellier continues with his fabrications about F2 by writing “Howard (Present) is

reinventing F2 but as state regulators move… to nail his advisors/distributors… Howard hides!”

“F2 will not allow me to validate their First Trust backtest…” (DKT 222-49)

       But those too were lies by Mr. Navellier, intended to trash Howard Present and scare NAI

salespeople. There were no state regulators investigating F2. The California Department of

Corporations was not investigating F2 in 2011 as Mr. Navellier fabricated.

       Mr. Navellier’s false assertion that F2 was failing was revealed to be false by Mr. Ranft

who showed the F-Squared AlphaSector Premium portfolio beating the S&P by almost 400bps

[4%]”. (DKT 222-49, p. 2 of 5)

       The Court also cites to an excerpt from an email from Mr. Navellier to NAI employees

(mostly marketers of Vireo) notifying them of the sale of Vireo goodwill, supposedly because F-

Squared refused to stop circulating its “fake” 10+ year AlphaDEX indexes that “actually

commenced on May 10, 2007”, and because he’d been tipped off to F-Squared’s fraud by an ex-

SEC enforcement officer. The Court cites this as evidence that Defendants knew the subject


                                               15
        Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 17 of 30



marketing statements were false. Again, the email must be taken in context. Mr. Navellier is

attempting to placate the marketers, who have been earning their livelihood marketing Vireo, for

the loss of substantial revenue. The employees tenuously oppose the sale, believe F2 is a good

relationship, that is being destroyed as well as the firm because Mr. Navellier hates and is jealous

of Howard Present’s success with a weenie index product. All of which is true, so he continues

to fabricate mysterious ex SEC enforcement officer, just like there was no California Department

of Corporations investigating F2. This is April 2013, long before even the SEC had an inkling

(from Corey Hoffstein, a disgruntled former partner with F2 who felt slighted for losing his cash

$3 million/year licensing fees from Howard Present) that there might be a problem at F2. No one

was “tipping off” Mr. Navellier, nor were the AlphaDEX indices fake or fraudulent. Again, the

SEC has not enforced against First Trust, the creator and primary marketer of AlphaDEX, or

against F2 or Howard Present or the other advisers that used the AlphaDEX strategy because the

AlphaDEX index performance did begin in 2007 as it claimed. It is disingenuous that the SEC,

which has not found fault with AlphaDEX, is trying to use Mr. Navellier’s accusation which the

SEC knows is a fabrication, as “evidence” that Mr. Navellier knew there were problems with the

AlphaSector statements. This email, like the others, is not evidence that Mr. Navellier knew the

“live traded, not baktested” statements were “false.” How could he- no one else “knew” because

the statements were true. Rather, the emails are the vestiges of a competitive investment adviser

who is getting beat by a competitor he personally detests, with a “weenie index” product. Mr.

Navellier just can’t cope with that situation and finally decides to leave the fold.

       It is clear, even from the context of the Navellier emails selectively chosen by the SEC,

that his accusations about F2 AlphaSector being a fraud were unsubstantiated, false accusations

by a “hot head” (DKT#224-3, pp. 148-149 of 269) who was jealous of Howard Present and his


                                                 16
       Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 18 of 30



success. Mr. Navellier’s testified in deposition that his accusations were fabricated to scare and

intimidate NAI’s marketers to quit selling Vireo and focus on selling NAI core products:

                       Q. And you say “We just have to cover our ass
                       somehow”… what did you mean by “cover our ass
                       somehow?”
                       A. That’s just again me being political.
                                                 …
                       Q. What did you mean by that sentence?
                                                 …
                       A. Marc [SEC’s counsel], this is very simple.
                          Everything I said was made up about criticizing
                          F2 and Howard Present. I hated the man[.] I
                          despised the man; I didn’t want to sell an index
                          product; I was jealous that he was stealing
                          accounts from me. Obviously, the accounts were
                          lower margin; they weren’t profitable. I didn’t
                          want to be affiliated with this guy. I just made up
                          crap to get rid of him. I was a political operative.
                          Okay? Internally, in my own firm, I was a jerk.
                          Okay? And I was doing my best to be a jerk and
                          intimidate the crap out of everybody.
                                You’re not going to get an email from me
                       criticizing Howard where I didn’t make up crap.
                       Okay? Now, look, I say “made up.” I made up the
                       SEC, I made up the California Department of
                       Corporations. It was just me going off to intimidate
                       people.
                                         (DKT#224-4, pp. 543-544 of 583)


                                 The Knapp Executive Summary
       As to the Court’s reliance on Mr. Knapp saying in his Executive Summary that “F-

Squared won’t show the math to us”, he was referring to the “math” (i.e., the proprietary




                                                 17
         Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 19 of 30



statistical analysis done by F-Squared for its strategies, i.e., the secret recipe Index3) for F-

Squared Index model. A look at the full sentence of what Mr. Knapp actually said and meant in

his Executive Summary was that “F-Squared won’t show the math to us which would knock

them out of contention but for the following factors:” and then he references: “Virtus performed

significant due diligence which, apart from testing the system ourselves, [NAI couldn’t because

F-Squared wouldn’t reveal its proprietary quantitative analysis system for its model] is our best

test for the legitimacy of F2 and the system”; that NASDAQ used the data to calculate and

publish indices’ performance and the reputations of the independent F2 investment committee

members. (DKT#224-1, p. 187 of 309)

        Moreover, shortly after writing the Executive Summary, Knapp and NAI did receive the

“math” in the form of the NASDAQ spreadsheet of hypothetical trades F Squared made that

corroborated the F-Squared AlphaSector Index performance. (DKT#224-2, pp. 2-290 of 290)

        Mr. Knapp also testified that he believed F2’s representations: “I had no reason not to

believe him… the weight to (sic) the evidence was that he was telling the truth.” (DKT#244,

Exh. D-217, p. 34:14-19) Therefore, contrary to what the Court was led to believe, the evidence

shows that Defendant did not believe the statements were “false.”

        3. No Knowledge Of “Falsity” By NAI Personnel

        The Court states that NAI senior executives (Peter Knapp and Arjen Kuyper) testified

that they never received any trading confirmations for AlphaSector performance returns and

were not given any materials to confirm the AlphaSector strategy performance prior to 2008.


3
  F-Squared was selling a “model” strategy whereby it sent weekly or monthly signals of what hypothetical ETF
sectors to buy sell or hold. Those hypothetical signal trades were tracked to create the AlphaSector Index which was
the performance record of the hypothetical trades. Because the Index “trades” are hypothetical there are no confirms
for the trades because no actual trades were made. (Ex. 22, p. 204:20-206:3; DKT#222-24)

                                                        18
        Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 20 of 30



(DKT#252, p. 4, citing to DKT#242, ¶50) The Court simply lifts from the SEC’s statement of

facts but ignores Defendants’ disputing response and evidence. (DKT#242, pp. 80-91) for

showing that the strategy had been live traded and not back tested from 2001 to 2008. But that

was disputed. First, the F-Squared AlphaSector strategy had no performance prior to 2008 and

NAI never claimed it did. That’s why no pre-2008 AlphaSector “strategy” performance was

published in NAI marketing material. What was published was AlphaSector Index performance

and NAI had NASDAQ spreadsheets received from NASDAQ to confirm the Index

performance. (DKT#224-2, pp. 2-290) NAI materials did correctly state that the AlphaSector

Index was based on a live (Morton) strategy and received that confirmation from NASDAQ that

that was true. (DKT#224-1, pp. 201-202) The Court cites to an out of context snippet from Mr.

Knapp’s investigative hearing testimony (without NAI attorneys present to cross-examine or

obtain clarification4) that there was no evidence for pre-2008 live trading of the AlphaSector

strategy, but the Court leaves out Mr. Knapp’s due diligence Executive Summary, wherein he

attaches a copy of the NASDAQ OMX letter which confirms that the index was based on a live

money strategy going back to 2001. (DKT#224-1) Mr. Knapp also testified that he believed the

pre-2008 representations about the wealth management group. “… raised some suspicions for us

but I had no reason not to believe him… the weight to (sic) the evidence was that he’s telling the

truth.” (DKT#244, p. 34:14-19)

    1. Arjen Kuyper Did Not Have Knowledge




4
  Defendants object and moved to strike that deposition excerpt as hearsay and contrary to the evidence, lack of
foundation, assumes facts not in evidence and not best evidence. Mr. Knapp’s own due diligence report (DKT#224-
1, p. 186) attaches a copy of the NASDAQ OMX letter. The actual documents giving the basis for the live assets
statement (D-174; D-175) (See also Exhibits D-218 and D-219) are the best evidence.

                                                       19
       Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 21 of 30



       Likewise, the Court erroneously accepted the SEC’s mischaracterization of Arjen

Kuyper’s testimony. Mr. Kuyper testified that he and Mr. Knapp reasonably could not “verify”

the live assets back to 2001 because Howard Present licensed the strategy from a wealth manager

with whom he had a confidentiality agreement. But Mr. Kuyper later testified that NAI did have

a reasonable basis for believing the pre-2008 index performance, because they had received the

NASDAQ OMX letter and spreadsheets backing up the index performance and the NASDAQ

calculations before 2008 and how NASDAQ calculated the performance during the 2008 Great

Recession. (DKT#244, Ex. D-220)

       Howard Present Did Not State That AlphaSector Strategies Were Not Based On Actual

       Trades Back To 2001

       The Court states that, during a conference call in which NAI and Mr. Present supposedly

participated, Present stated that the AlphaSector strategies were not based on live trades back to

2001. The Court again just lifts from the SEC’s SUF (DKT#242, ¶55) but ignores Defendants’

disputing evidence and argument. First, NAI was not on any supposed conference call in which

Mr. Present stated that AlphaSector “strategy” was not based on live trades. When Joe Guerin of

RBC called NAI (Mr. Knapp) to ask about what he thought he heard, a call was set up where Mr.

Guerin was informed that he was mistaken and Mr. Present had not said that. Mr. Present then

sent emails to Mr. Guerin to clarify any misunderstanding or “slip of the tongue” and referred

Mr. Guerin and Mr. Knapp to the NASDAQ letter confirming that the AlphaSector model

(strategy) was based on the Index which in turn was based on a live traded strategy back to 2001.

See Defendants’ Response to SEC SUF (DKT#242, ¶55) and Defendants’ Exhibits 188, 189,

190.




                                                20
        Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 22 of 30



        Defendants Have Made No Admissions

        The Court next erroneously states that Defendants have “admitted” they do not have

sufficient knowledge to confirm whether the strategy underlying the Vireo products was back

tested. That is disputed. Defendants have produced evidence that they did have evidence that the

underlying strategy was not back tested, i.e., the NASDAQ letter, which they relied on ( ) that

confirmed that the underlying strategy was live traded and not back tested. (DKT#224-1, pp. 190

and 201 of 309)

                                ACA Eichenlaub Non-Expert Report

        NAI’s work product/attorney-client providing privileged communications with ACA

were at the behest of NAI’s attorney (the undersigned) was to assist him in providing legal

advice to his clients in anticipation of possible litigation. Respectfully it was and is error for the

Court to allow those communications into the case (See DKT#242, p. 120 of 144) While the

Court earlier ruled that the ACA communications were not attorney-client privileged or work-

product protected, that ruling was made before and without the benefit of the Court’s review of

those communications. A review of the communications reveals that they are and are so

designated, as attorney client privileged and work product. (DKT#244, Ex. D-223)

        In addition, it is error to “admit” these documents (which are irrelevant or confusing)

since they are, at best, inadmissible, non-expert opinion. Mr. Eichenlaub and ACA are

admittedly not attorneys and were not designated as experts in this case.

        Also, the statements reach no opinion, let alone any conclusion, as to whether any

violations of the securities laws have occurred. Indeed, ACA indicates that it does not give legal

opinions. Mr. Eichenlaub incorrectly believed that F-Squared was a sub-adviser to Navellier. In


                                                  21
         Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 23 of 30



truth, F-Squared was a signal provider which did not sub-advise or manage NAI clients assets.

He does not state any belief that any violations have occurred in regard to statements about

performance and merely suggest that if performance claims (track records) are made, the SEC

might want to see those records. Defendant had records to support their claims. Again, this Court

impermissibly weighed the evidence, but disregarded Defendants’ evidence.

        Erroneous Holdings

        After impermissibly weighing the disputed evidence, this Court ruled that Defendants’

evidence “does not change the fact that Defendants made the actionable statements to clients5 or

the undisputed record that Defendants were, at a minimum, highly reckless in making statements

to clients about investment strategies.”6 (DKT#252, pp. 17-18) That is an incorrect reading of the

record. Whether Defendants had “knowledge” of the “falsity” of the statements is hotly disputed.

Indeed, it has not been proven that the statements made were even untrue.

        Likewise, there is substantial evidence cited alone that there was no “intent” by

Defendants to defraud, i.e., that Mr. Navellier did not make his rants to defraud clients but rather,

to scare NAI’s salespeople to focus on selling NAI core strategies. The issue of scienter on this

disputed record is a jury question. (DKT#222-4, pp. 538-539 and 543-544) What the Court’s

statement shows is that it impermissibly disbelieved Defendants’ evidence and chose to believe

the SEC’s “evidence.” But it is manifestly improper for the Court to choose whose evidence to

believe on a summary judgment motion. The Court’s sole duty is to determine if there is a

disputed issue of material fact and if, as here, there is, then the Court must deny the summary


5
  There is no evidence Mr. Navellier made any statements to any Vireo clients. Moreover, all the emails relied on by
the Court were internal to NAI personnel- not to clients.
6
  “Statements” not about “live traded or not back tested” are not part of the SEC’s summary judgment motion and
are therefore irrelevant to that motion.

                                                        22
       Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 24 of 30



judgment motion. The believability of the evidence and the credibility of the witnesses’

testimony are for the jury to decide. Whatever the Court’s view, a reasonable jury in this case

could easily conclude that Mr. Navellier did not know or believe that the subject statements were

false, that the statements were true and that it was reasonable (more than reasonable and not

negligent or reckless, let alone extremely reckless) for Defendants to rely on the NASDAQ

OMX letter, and on Howard Present’s letter, and on the spreadsheets of the Index performance

and on the fact that the strategy indisputably worked extremely well during the then recent 2008

bear market. Therefore, the Court should reconsider and vacate is Order so the jury can decide

the disputed issue of knowledge.

       No Intent To Defraud

       The issue of intent to defraud is also extremely factual and is rarely subject to a grant of

summary judgment. SEC v EagleEye Asset Mgmt 975 F. Supp 2d 151 (D. Mass) Again, there is

no proof in the record that the subject statements were false, nor is there any evidence that NAI

employees intended to defraud any clients.

       As to Mr. Navellier, he testified that he did not intend to defraud any clients and had no

reason to believe the information was false. (DKT#222-4, pp. 538-539 and 543-544 of 583) Far

from attempting to induce clients to purchase NAI Vireo advisory service with false statements,

he engaged in a vigorous campaign to discredit Howard Present and the Vireo AlphaSector-

based products in order to scare NAI’s marketing people from promoting Vireo even though they

were raising a substantial amount of assets. It is not plausible that he would disparage the Vireo

products and discourage their sale if he was trying to defraud clients. A reasonable jury could

easily find there was no intent to defraud. At a minimum, there is an intense dispute as to intent

which precludes summary judgment.

                                                23
       Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 25 of 30



       The Subject Statements Were Not Material

       The Court erred in determining that the ‘live traded since 2001’ and ‘not back tested’

statements were material. The statute of limitations bars violations for statements made before

August 11, 2011 and the SEC concedes such statements were removed after September 2012

(DKT#224-4, p. 177 of 583; DKT#224-4, p. 470 of 583; DKT#244-1, p. 288; DKT#224-2, p. 3

of 8). So the window is statements between August 11, 2011 and September 2012. By that time,

NAI had its own actual, two year, GIPS certified track record. (DKT#224-3, p. 232 of 269)

NAI’s actual track record became much more material to investors than whether the Morton

strategy, upon which the Index was based, managed live assets 10 years earlier.

       Contrary to the Court’s assertion that no evidence of immateriality was presented by

Defendants (DKT#252, p. 16), Defendants presented evidence from the testimony of the SEC’s

own 30(b)(6) witness, Robert Baker, one of the SEC attorneys that has conducted these

enforcement actions, that shows the 10-year-old existence of a strategy whose track record is not

even published which had much less, if any, effect on clients’ decisions to invest. (DKT# 224-6,

pp. 199-200):

                      “With respect to advertising… there’s academic
                      paper out there- the older the track record gets, the
                      less important it is as a general matter.
                                               …
                      We accepted the notion that for purposes of coming
                      to a settlement that over time the fake inflated track
                      record which… stops… in 2008- becomes less
                      important… its not nearly as important when you’re
                      sitting in September 2013. An investor might care
                      more about one year’s performance less than…they
                      would about 5 years or 10 years.”
                                     (DKT#224-4, pp. 470 and 471 of 583)


                                               24
         Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 26 of 30



         What is material is the current and actual performance, not the existence of a ten year old

strategy with unsupported performance. Indeed, even after the ‘live traded’ statement was

removed from the Vireo material in September 2012, the volume of Vireo clients increased in

2013. Therefore, the “live traded” statement couldn’t have been material. By 2011, it was

insignificant. A reasonable jury could easily so conclude.

   II.      THE EVIDENCE AS TO THE SEC’S SELECTIVE ENFORCEMENT
            IMPROPER PURPOSE IS, AT THE LEAST, A DISPUTED ISSUE FOR THE
            JURY

         Finally, the Court materially erred in deciding, rather than letting the jury decide, the

disputed issues of whether a settlement agreement was reached and whether the SEC did acted

with the improper purpose in bad faith with intent to punish Defendants for their having initially

refused to agree to the SEC’s new settlement demands. Whether a contract (offer, acceptance)

was formed is a disputed issue of fact.

         The question of whether a settlement offer and acceptance were reached forming a

contract, is, at a minimum, a disputed, factual issue for the jury to decide. Brewster

Wallcoverings v Blue Mountain Wallcoverings 68 Mass App Ct. 582, 596; Verified Creations

Inc. v 10 L Worldwide Inc. 2018 WL 10152222 *2 (D.R.I. May 31, 2012) There is plenty of

evidence that a settlement was reached on May 30, 2016, i.e., the series of emails between

parties when the last of the negotiation terms was agreed to by the parties. (DKT#224-4, pp. 470

through 493 of 583) At that point, those were not negotiations. The evidence proves an

acceptance of an offer and an agreement. It was error for the Court to decide this factual dispute.

         Likewise, Defendants presented substantial evidence as to the dispute regarding the

SEC’s intent and punitive mental state. Defendants presented evidence that a settlement was


                                                   25
           Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 27 of 30



reached, that the SEC then attempted to change the agreement and that the SEC attempted to add

more onerous terms once they got Defendants to agree to the settlement. When Defendants

initially balked at the new censure term, which had not been discussed once the serious

settlement negotiations began, and the SEC Boston staff, became embarrassed that they could

not obtain a modification with a new censure agreement, it became personal. The SEC dug in its

(their) heels, filed this enforcement action, sought 67 times more ($23 million) than the amount

($714,000) they had agreed to settle for a few months earlier, and brought this action, not only

against NAI but now against Mr. Navellier personally. Before, they had agreed to settle with

NAI with no claims against Mr. Navellier. After Defendants resisted the new censure terms, the

SEC demanded a lifetime ban from the industry whereas before, the SEC had agreed to settle

with no ban against either NAI or Mr. Navellier. Also, the SEC refused to settle on the terms it

had found agreeable two and a half months earlier, even after Defendants agreed to the SEC’s

censure demand (DKT#224-6, pp. 114 through 115 of 429) The SEC’s intent and purpose are, at

least, factual issues for a jury to decide.




    III.      MANIFEST INJUSTICE



           A reconsideration and a new trial is also appropriate where the order results in manifest

injustice. A determination that each Defendant entered into a scheme to defraud clients and was

negligent in violation of §206(1) and §206(2) of the Investment Advisers Act, without proof of a

false statement or proof of knowledge or proof of intent as to an immaterial statement without an

opportunity for a jury determination, on hotly disputed facts, where the “defrauded” clients made

$350 million, and where other similarly situated advisers were not enforced against at all, would

                                                   26
        Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 28 of 30



be a manifest injustice. If Defendants really violated §206(1) and §206(2), then let the SEC

prove it to a jury because there is substantial evidence that they did not violate these laws. It

would be manifestly unfair to have Defendants’ careers, reputations and lives ruined without an

opportunity to at least fully present their case, call live witnesses and have their credibility

judged. Before Defendants are deprived of their lifelong careers, they should have an opportunity

to defend themselves to a jury.




                                                  27
         Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 29 of 30



                                                CONCLUSION

         For all the reasons set forth above, the Court should reconsider and vacate its Order.

There is no proof the statements were false, so no violation occurred. The Court appears to have

been seriously misled by the SEC’s argument and erroneously weighed the disputed evidence. A

jury must decide the disputed scienter issues and the selective enforcement bad faith punishment

issue.

Respectfully Submitted




Dated: March 12, 2020                  LAW OFFICES OF SAMUEL KORNHAUSER



                                               By: /s/ Samuel Kornhauser_____________
                                                       Samuel Kornhauser
                                                       Law Offices of Samuel Kornhauser
                                                       155 Jackson Street, Suite 1807
                                                       San Francisco, CA
                                                       (415) 981-6281
                                                       skornhauser@earthlink.net


                                                       BROOKS & DeRENSIS
                                                       111 Devonshire Street, Suite 800
                                                       Boston, MA 02109
                                                       (857) 259-5200
                                                       sbrooks@bdboston.com

                                                       Attorneys for Defendants




                                                 28
       Case 1:17-cv-11633-DJC Document 259 Filed 03/12/20 Page 30 of 30




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing on

this day of March 12, 2020.


                                               By: /s/ Dan Cowan
                                                       Dan Cowan




                                                 29
